          Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  STEPHEN P. KELLY,
                                                    CV 20-182-M-DLC-KLD
               Plaintiff,

  vs.                                                ORDER and FINDINGS AND
                                                     RECOMMENDATION
  U.P.S. STORE; JANE DOE, a/k/a
  Bailey,

               Defendants,




        On December 14, 2020, pro se Plaintiff Stephen P. Kelly (“Kelly”) filed a

motion for leave to proceed in forma pauperis (Doc. 1) and lodged a complaint

against the U.P.S Store located in Kalispell, Montana and U.P.S Store employee

Jane Doe, a/k/a Bailey, in her official capacity. (Doc. 2).

                   I.       Motion to Proceed In Forma Pauperis

        Under 28 U.S.C. § 1915(a), a civil proceeding may be commenced without

prepayment of fees upon filing an affidavit showing inability to pay. On December

14, 2020, Kelly completed an “Application to Proceed in District Court without
                                           1
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 2 of 9



Prepaying Fees or Costs.” (Doc.1). The information provided in the application is

sufficient to make the showing required by 28 U.S.C. § 1915(a) and the Court

grants his request to proceed in forma pauperis.

                            II.    Screening Requirement

      Because Kelly is proceeding in forma pauperis, the Court must review his

Complaint to determine if the allegations are frivolous or malicious, fail to state a

claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. If so, the Complaint must be dismissed. 28 U.S.C.

§ 1915(e)(2).

        Dismissal for failure to state a claim is appropriate when the complaint

“either (1) lacks a cognizable legal theory or (2) fails to allege sufficient facts to

support a cognizable legal theory.” Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir.

2013) (quoting Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

Cir. 2008)). A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.,” Ashcroft v. Iqbal, 556 U.S. 662, 677-

78 (2009) (quoting Fed. R. Civ. P. 8(a)), and “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678.

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

                                            2
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 3 of 9



misconduct alleged.” Iqbal, 556 U.S. at 678. A plausibility determination is

context specific, and courts must draw on judicial experience and common sense in

evaluating a complaint. See Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9ht Cir.

2014).

      Where, as here, the plaintiff is proceeding pro se, the court has an obligation

“to construe the pleadings liberally and to afford the [plaintiff] the benefit of any

doubt.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012). But even where the

plaintiff is proceeding pro se, the complaint should be dismissed if it appears

“beyond a doubt that the plaintiff can prove no set of facts in support of his claim.”

See Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1997). A pro se plaintiff must be

given leave to amend unless it is “absolutely clear that the deficiencies of the

complaint cannot be cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202,

1205 (9th Cir. 2007). If it clear that the complaint’s deficiencies cannot be cured by

amendment, dismissal without leave to amend is appropriate. See e.g. Chaset v.

Fleer/Skybox Int’l, 300 F.3d 1083, 1088 (9th Cir. 200); Klamath-Lake

Pharmaceutical Ass’n v. Klamath Medical Services Bureau, 701 F.2d 1276, 1293

(9th Cir. 1983).




                                           3
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 4 of 9



                              III.   Kelly’s Allegations

      Kelly alleges that on November 12, 2020, he went to the U.P.S. Store in

Kalispell, Montana to mail some legal materials related to two other lawsuits.

(Doc. 2, at 6). Kelly states that he was standing in line waiting for service when

Defendant Jane Doe a/k/a Bailey (“Bailey”) directed a woman standing in line

behind him to move to the front of the line “despite the fact that Plaintiff, Kelly

was in fact next in line!” (Doc. 2, at 7). Kelly claims that Bailey also moved two

other female customers to the front of the line, “despite the fact that Kelly was

already in line.” (Doc. 2, at 8).

      Kelly further alleges that he was waiting in line at the U.P.S. Store again on

November 13, 2020, when Baily pulled an “older male subject” out of the line and

placed him in front of Kelly. (Doc. 2, at 8). Kelly claims that Bailey also moved

four other “persons of an older age” to the front of line that day. (Doc. 2, at 9).

      Next, Kelly alleges that every day between November 3, 2020 and

November 7, 2020, Bailey placed his legal materials into the U.P.S Store’s

outgoing mail area without adequate postage, despite the fact that he had paid

Bailey for proper postage. (Doc. 2, at 9-10). Kelly states that this mail was later

returned to him by the U.S. Postal Service, resulting in a delay of his two lawsuits.

(Doc. 2, at 10).

                                           4
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 5 of 9



      Based on these alleged facts, Kelly asserts three claims for relief. First, Kelly

alleges Defendants discriminated against him based on his sex and gender because

he “was most clearly treated (non-comparable), to the other customer’s [sic] of a

female gender/sex.” (Doc. 2, at 12-13). Second, Kelly alleges Defendants

discriminated against him based on age because he “was in fact treated (non

comparable) to the other customer’s [sic] of an older age.” (Doc. 2, at 13). Third,

Kelly claims that Bailey mishandled his mail by failing “to properly affix and place

the paid for postage upon [his] envelopes, causing his mail to be returned, resulting

into [sic] delay of his two federal court cases/lawsuit’s [sic].” (Doc. 2, at 14). Kelly

seeks actual damages and punitive damages in the total amount of $365,000. (Doc.

2, at 14-15).

                                    IV.   Analysis

      Kelly invokes the Court’s federal question jurisdiction (Doc. 2, at 4)

pursuant to 28 U.S.C. § 1331, which gives district courts “original jurisdiction of

all civil actions arising under the Constitution, law, or treaties of the United

States.” 28 U.S.C. § 1331. Kelly asserts that the Court “obtains subject matter

jurisdiction over this case based upon the federal aspect of, (a) discrimination

based upon age, (b) discrimination based upon sex and gender, and (c) mishandling

of U.S. mail, an isolated federal matter.” (Doc. 2, at 4-5).

                                           5
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 6 of 9



      Although Kelly alleges federal question jurisdiction, he does not identify the

federal statute or constitutional provision he claims Defendants violated. Liberally

construed, Kelly’s Complaint can arguably be read as alleging a claim of unlawful

discrimination under Title II of the Civil Rights Act of 1964, which provides that

“[a]ll persons shall be entitled to the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, and accommodations of any place of

public accommodation, as defined in this section, without discrimination or

segregation on the ground of race, color, religion, or national origin.” 42 U.S.C. §

2000a. Importantly, however, Title II does not prohibit discrimination on the basis

of age, sex, or gender. Because Kelly’s allegations of unlawful discrimination are

based on those three classifications, he cannot state a claim for public

accommodation discrimination under Title II. See Grant v. Alperovich, 993

F.Supp.2d 1356, (W.D. Wash. 2014) (dismissing pro se plaintiff’s Title II claims to

the extent they were based on age, gender, and disability classifications); Solomon

v. Amazon.com, Inc., 2019 WL 2601794, at *3 (E.D.N.Y. June 24, 2019)

(dismissing pro se plaintiff’s Title II claims based on gender).

      Kelly further alleges that Defendants engaged in a “clear conspiracy” to

discriminate against him based on age, sex, and gender. (Doc. 2, at 11). To the

extent this allegation can be liberally construed as an attempt to bring a conspiracy

                                          6
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 7 of 9



claim under 42 U.S.C. § 1985, Kelly fails to state a claim for relief. To prevail on

conspiracy claim under § 1985, Kelly “must prove (1) conspiracy, (2) for the

purpose of depriving [him] of the equal protection of the laws or equal privileges

and immunities under the laws, (3) an act in furtherance of conspiracy, and (4) an

injury to [him] or [his] property or a deprivation of any right or privilege of a

citizen of the united States.” Grant, 993 F.Supp.2d at 1362. Kelly’s bare

allegations of a conspiracy are not sufficient to state a claim, Holgate v. Baldwin,

425 F.3d 671, 676 (9th Cir. 2005), and he not alleged any facts that could

conceivably support a conspiracy claim.

      Finally, to the extent Kelly alleges Defendants mishandled his legal mail in

violation of some unspecified constitutional right, he fails to state a claim under 42

U.S.C. § 1983. See Lauderdale v. Louie, 2006 WL 932357, at *1 (N.D. Cal. Apr.

11, 2006) (pro se plaintiff who alleged that owners of a UPS Store mishandled his

mail failed to state a claim under 42 U.S.C. § 1983 because the UPS Store owners

were not state actors, and the plaintiff did not allege any federal constitutional

violations).

      Even construing the Complaint liberally in Kelly’s favor, the Court cannot

identify any viable federal claims arising out the factual scenario alleged. To

support a claim, Kelly would have to allege facts that are different from the ones

                                           7
           Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 8 of 9



he has already alleged, not merely additional facts. Amendment would be futile.

The Complaint should be dismissed for failure to state a claim on which relief may

be granted.

      For the reasons discussed above, the Court enters the following:

                                      ORDER

      IT IS ORDERED that Kelley’s motion to proceed in forma pauperis (Doc. 1)

is GRANTED and his filing fee is waived. The Complaint is deemed filed on

December 14, 2020.

                             RECOMMENDATION

      IT IS RECOMMENDED that:

      1.      Kelly’s Complaint (Doc. 2) be DISMISSED WITH PREJUDICE for

failure to state a claim on which relief may be granted.

      2.      The Court should CERTIFY, pursuant to Federal Rule of Appellate

Procedure 24(a)(4)(B), that any appeal from this disposition would not be taken in

good faith. The Court should direct the Clerk to enter, by separate document, a

judgment of dismissal.

                    NOTICE OF RIGHT TO OBJECT
                  TO FINDINGS & RECOMMENDATION
              AND CONSEQUENCES OF FAILURE TO OBJECT

      Kelly may object to this Findings and Recommendation within 14 days. See

                                          8
         Case 9:20-cv-00182-DLC Document 5 Filed 06/03/21 Page 9 of 9



28 U.S.C. § 636(b)(1). Failure to timely file written objections may bar a de novo

determination by the district judge and/or waive the right to appeal

       Kelly must immediately advise the Court of any change in his mailing

address. Failure to do so may result in dismissal of this action without notice to

him.

                   DATED this 3rd day of June, 2021.



                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          9
